Case 4:04-cr-50044-TLL-CEB ECF No. 240, PageID.4538 Filed 06/17/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 4:04-cr-50044-1

v.                                                          Honorable Thomas L. Ludington

MUKUNDA DEV MUKHERJEE,

                  Defendant.
__________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION AND
      MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

       On December 29, 2004, Defendant was indicted by a grand jury on one count of Conspiracy

to Illegally Distribute Schedule II, III, and V Controlled Substances, 53 Counts of Illegal

Distribution of Schedule II, III and V Controlled Substances, and one forfeiture count. ECF No.

39. On February 3, 2006, the jury returned its verdict. Defendant was found guilty of 43 counts of

illegal distribution. ECF No. 80. On October 26, 2006, Judge Gadola sentenced Defendant to 20

years for 12 counts, five years for 14 counts, and one year for 18 counts. ECF No. 122. Judge

Gadola explained, “[A]ll counts to be served consecutive to all others; all intended to accomplish

a life sentence.” Id. On August 14, 2008, the Sixth Circuit affirmed Defendant’s conviction and

sentence. ECF No. 154.

       On May 3, 2010, Defendant filed a motion to vacate sentence under 28 U.S.C. § 2255. ECF

No. 160. After Judge Gadola’s retirement, the case was reassigned to Judge Ludington. See ECF

No. 204. On April 29, 2013, Defendant’s Motion to Vacate was denied. ECF No. 207. On June

10, 2014, the Sixth Circuit affirmed. ECF No. 216.
Case 4:04-cr-50044-TLL-CEB ECF No. 240, PageID.4539 Filed 06/17/21 Page 2 of 2




       Defendant filed a motion for compassionate release due to the COVID-19 pandemic on

January 8, 2021. ECF No. 226. The Government timely responded, and Defendant replied. ECF

Nos. 228, 229, 230, 231. His Motion was denied with prejudice. ECF No. 234. On May 21, 2021,

Defendant filed a notice of appeal, a motion for leave to appeal in forma pauperis, and a motion

for reconsideration. ECF Nos. 236, 237, 238.

       Defendant was represented by retained counsel at trial. Federal Rule of Appellate

Procedure 24(a) and 28 U.S.C. § 1915 provide that a party that seeks to proceed in forma pauperis

on appeal must include an affidavit that “(A) shows in the detail prescribed by Form 4 of the

Appendix of Forms the party's inability to pay or to give security for fees and costs; (B) claims an

entitlement to redress; and (C) states the issues that the party intends to present on appeal.”

Defendant did not provide any documentation of his inability to pay nor did he explain which

issues he intends to present on appeal. His Motion will be denied.

       Defendant’s Motion for Reconsideration is one page long and appears to be missing

subsequent pages. He states that the Order “was entered in clear error,” but does not provide any

explanation of the alleged error or relevant legal authority. His Motion for Reconsideration will

also be denied.

       Accordingly, it is ORDERED that Defendant’s Motion for Leave to Proceed in Forma

Pauperis, ECF No. 237, is DENIED.

       It is further ORDERED that Defendant’s Motion for Reconsideration, ECF No. 238, is

DENIED.


Dated: June 17, 2021                                         s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge




                                               -2-
